Atkinson, J.
1. A petition for damages on account of a wrongful discharge of a servant, which alleged that in March, 1911, the plaintiff contracted with the defendant to work for him as a bookkeeper and “saleslady” in his place of business until January 1, 1912, at and for a *147designated contract price per month, sufficiently alleged a contract of employment.
July 20, 1914.
Complaint. Before Judge Conyers. Camden superior . court. April term, 1913.
E. H. Williams, for plaintiff in error. S. C. Townsend, contra.
2. As against a general demurrer, allegations that at a designated time, pending the term of employment and while the servant was engaged in performing the work for which she was employed, the master ordered her to leave the place, and, on being reminded by her of the existence of the contract, threatened to put her out of the building in which'her work was to be performed, and made a motion towards her as if to execute the threat, when the servant, to prevent the execution of the threat, left the building, sufficiently alleged a discharge from the employment. Willis v. Muscogee Manufacturing Co., 120 Ga. 597, 601 (48 S. E. 177, 1 Ann. Cas. 472); Sigmon v. Goldstone, 116 App. Div. 490 (101 N. Y. Supp. 984); Merkin v. Gersh, 30 Misc. 758 (63 N. Y. Supp. 75). Judgment affirmed.

All the Justices concur.